8:92-cr-00014-RFR-MDN Doc # 1395 Filed: 10/21/20 Page 1 of 2 - Page ID # 2118




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                 8:92CR14

       v.
                                                                  ORDER
CHRISTOPHER SCOTT,

                       Defendant.


       This matter is before the Court on defendant Christopher Scott’s (“Scott”) pro se
Emergency Motion for Consideration for Compassionate Release pursuant to the CARES
Act (Filing No. 1394). See 18 U.S.C. § 3582(c)(1)(A). Section 3582(c)(1)(A)(i) authorizes
Scott to move the Court to “reduce [his] term of imprisonment” for “extraordinary and
compelling reasons” thirty days after asking the warden of the facility where he is
incarcerated to file such a motion on his behalf. See also United States v. Raia, 954 F.3d
594, 595 (3d Cir. 2020). Scott reports he made such a request on June 3, 2020, but the
warden has not responded.

       Upon initial review, the Court finds Scott appears to have satisfied one of the
statutory prerequisites to judicial review under § 3582(c)(1)(A)(i). The Court further finds
Scott has potentially raised a colorable claim for a sentence reduction and that appointing
counsel to represent him in this matter will assist the Court in evaluating his request for
relief. Accordingly,

       IT IS ORDERED:
       1.     The Federal Public Defender for the District of Nebraska is appointed to
              represent Scott for the limited purpose of determining whether there are
              extraordinary and compelling reasons to reduce his term of imprisonment.
       2.     In the event the Federal Public Defender should decline this appointment
              because of a conflict of interest or on the basis of the Amended Criminal
              Justice Act Plan, the Federal Public Defender shall provide the Court with a
8:92-cr-00014-RFR-MDN Doc # 1395 Filed: 10/21/20 Page 2 of 2 - Page ID # 2119




           draft appointment order (CJA Form 20) bearing the name and other
           identifying information of the CJA Panel attorney identified in accordance
           with the Amended Criminal Justice Act Plan for this district.
     3.    If, upon review, appointed counsel concludes the motion is frivolous, they
           may move to withdraw as counsel.
     4.    The U.S. Probation and Pretrial Services Office is directed to investigate
           Scott’s request for sentencing relief and promptly file under seal a report
           summarizing the results of that investigation.
     5.    If necessary, the probation office is authorized to disclose Presentence
           Investigation Reports to the Federal Public Defender and the United States
           Attorney for the purpose of evaluating the motion. The Federal Public
           Defender shall provide the Presentence Investigation Report to any
           subsequently appointed or retained counsel. In accordance with the policy
           of the Federal Bureau of Prisons, no Presentence Investigation Report shall
           be provided to inmates.
     6.    The government and Scott’s counsel shall each file within ten days of the
           probation office filing its investigation report a brief addressing Scott’s
           request for sentencing relief and provide any evidence necessary to the
           Court’s disposition of his motion. In particular, the parties should address
           whether § 3582(c)(1)(A)(i) authorizes the Court to reduce a sentence below
           a statutory mandatory-minimum sentence. See, e.g., United States v. Burnett,
           No. 8:17CR374, 2020 WL 5038777, at *2 (D. Neb. Aug. 26, 2020) (citing
           United States v. Watts, 553 F.3d 603, 604 (8th Cir. 2009) (per curiam)
           (“District courts lack the authority to reduce sentences below
           congressionally-mandated statutory minimums.”)). Absent an extension or
           other request from the parties, the motion shall be deemed fully briefed and
           submitted as of that date.

           Dated this 21st day of October 2020.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge




                                         2
